Citation Nr: 0612871	
Decision Date: 05/03/06    Archive Date: 05/15/06

DOCKET NO.  02-03 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for postoperative residuals 
of excision of an osteosarcoma of the distal left femur, with 
two knee replacements.  



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The appellant served in the United States Naval Reserves from 
May 1987 to May 1992 - with various periods of active duty 
for training (ACDUTRA), including from May to August 1987 and 
from April 24, 1992, to May 8, 1992, and periods of inactive 
duty training (INACDUTRA).

This appeal to the Board of Veterans' Appeals (Board) arose 
from an October 2001 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

The appellant testified at a personal hearing at the RO in 
July 2002 before a Veterans Law Judge who is no longer at the 
Board.  The transcript of that hearing is of record.  Because 
the law requires that the Judge who chaired the hearing 
participate in the final Board decision, the Board wrote the 
appellant in February 2006 to offer him the opportunity for 
another hearing.  The Board's letter indicated that, if he 
did not respond within 30 days, the Board would assume he did 
not want an additional hearing.  The Board has not received 
any response from him.  Accordingly, the Board will proceed 
with final adjudication of his appeal.  


FINDINGS OF FACT

1.  The record indicates the appellant's osteosarcoma of the 
left femur clearly and unmistakably existed prior to his 
period of ACDUTRA from April 24, 1992, to May 8, 1992.  There 
is no evidence the osteosarcoma was present during any prior 
period of ACDUTRA or during any period of INACDUTRA.  

2.  The record indicates the appellant's osteosarcoma of the 
left femur clearly and unmistakably did not increase in 
severity during and was not aggravated by his period of 
ACDUTRA from April 24, 1992, to May 8, 1992.  

3.  The appellant's current postoperative residuals of 
excision of an osteosarcoma of the distal left femur, with 
two knee replacements, are not shown by competent medical 
evidence to be related to his military service.  


CONCLUSION OF LAW

The presumption of soundness on entrance into a period of 
ACDUTRA from April 24, 1992, to May 8, 1992, is rebutted, and 
postoperative residuals of excision of an osteosarcoma of the 
distal left femur, with two knee replacements, were not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 1111, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.306 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)), imposes obligations on VA in terms of its 
duty to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

In this case, the RO has had an opportunity to consider the 
claim on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio, supra (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  By 
virtue of November 2002 and April 2005 RO letters to the 
appellant notifying him of the VCAA, he has been advised of 
the laws and regulations governing the claim on appeal and 
the evidence that he must supply and the evidence that VA 
would attempt to obtain.  Thus, he may be considered to have 
been advised to submit any pertinent evidence in his 
possession.  His private treatment records from July 1992 
through May 1996 have been obtained and, as mentioned, he had 
a hearing (and even an opportunity for another hearing), and 
an opinion was obtained from a VA specialist concerning the 
etiology of the osteosarcoma - the dispositive issue.  The 
veteran has not identified any additional evidence that needs 
to be obtained.  See Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004).  So the Board finds that the duty to assist 
has been met.

Also, the Board has considered the Court's holding in 
Pelegrini II  that 38 U.S.C.A. § 5103(a) requires VA to 
provide notice to the claimant and his representative, 
if any, of any information, and any medical or lay evidence, 
not previously provided to the Secretary that is necessary to 
substantiate the claim before any initial unfavorable agency 
of original jurisdiction decision.  See, too, Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other 
grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006) (also 
discussing the timing of the VCAA notice as it relates to 
prejudicial error).  Here, the RO initially considered the 
claim in October 2001, before sending the appellant a VCAA 
letter in November 2002.  But bear in mind the Board remanded 
this case to the RO in September 2003, partly to ensure 
compliance with the VCAA, and after sending the veteran the 
April 2005 VCAA letter to comply with the Board's remand 
directive, the RO readjudicated his claim in the 
September 2004 and October 2005 supplemental statements of 
the case (SSOCs) based on any additional evidence that had 
been received since the initial rating decision in question 
and statement of the case (SOC).  Consequently, there already 
have been steps to remedy the error in the timing of the VCAA 
notice.

The Board is equally mindful that, during the pendency of 
this appeal, on March 3, 2006, the Court issued another 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506, which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection 
is awarded.  Id.  

The veteran's claim in this case is for service connection.  
However, he has not been provided notice of what type of 
information and evidence was needed to substantiate his claim 
for the rating or effective date to be assigned if service 
connection were granted.  Nevertheless, because the Board is 
denying his service connection claim, any downstream issue 
regarding the potential rating or effective date is moot.  
Accordingly, the Board finds no evidence of prejudicial error 
in proceeding with final appellate consideration of his claim 
at this time.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  



Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Service connection also may be granted for disability 
resulting from disease or injury incurred in or aggravated 
while performing ACDUTRA or for injury (and injury only) 
incurred in or aggravated while performing INACDUTRA.  
38 U.S.C.A. §§ 101(22) and (24), 106, 1110, 1131 (West 2002); 
38 C.F.R. § 3.6(a).  See also Laruan v. West, 11 Vet. App. 
80, 84-86 (1998) (en banc) (rev'd on other grounds; D'Amico 
v. West, 12 Vet. App. 264 (1999); Paulson v. Brown, 
7 Vet. App. 466, 470 (1995); and Brooks v. Brown, 5 Vet. App. 
484 (1994).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by service.  
38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. § 3.304(b).  Only such 
conditions as are recorded in examination reports are to be 
considered as noted.  38 C.F.R. § 3.304(b).  A preexisting 
injury or disease is considered aggravated by military 
service where there is an increase in disability 
during service, absent a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  The presumption of 
aggravation may be rebutted only by clear and unmistakable 
evidence.  38 C.F.R. § 3.306(b).  

VA's General Counsel indicated in a precedent opinion, 
VAOGCPREC 3-2003 (July 16, 2003), that, to rebut the 
presumption of sound condition under 38 U.S.C. § 1111, VA 
must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  The 
provisions of 38 C.F.R. § 3.304(b) are inconsistent with 
38 U.S.C. § 1111 insofar as section 3.304(b) states that the 
presumption of sound condition may be rebutted solely by 
clear and unmistakable evidence that a disease or injury 
existed prior to service.  Section 3.304(b) is therefore 
invalid and should not be followed.

VA's General Counsel went on to hold that the provisions of 
38 C.F.R. § 3.306(b) providing that aggravation may not be 
conceded unless the preexisting condition increased in 
severity during service, are not inconsistent with 38 U.S.C. 
§ 1111.  Section 3.306(b) properly implements 38 U.S.C. § 
1153, which provides that a preexisting injury or disease 
will be presumed to have been aggravated in service in cases 
where there was an increase in disability during service.  
The requirement of an increase in disability in 38 C.F.R. § 
3.306(b) applies only to determinations concerning the 
presumption of aggravation under 38 U.S.C. § 1153 and does 
not apply to determinations concerning the presumption of 
sound condition under 38 U.S.C. § 1111.

Here, the service medical records contain a Health Record 
dated April 11, 1992, wherein the appellant certified there 
had been no change in his physical condition or health since 
his last physical that was conducted in October 1989; he was 
found physically qualified for annual training.  A record 
dated May 8, 1992, indicates he was examined and found 
physically qualified for release from his annual training.  
The service records do not reflect any pertinent complaints 
or clinical findings during that period of ACDUTRA.  



Subsequent private treatment records show the appellant 
reported that he had left knee pain during the above period 
of ACDUTRA, which he believed to be from a pulled muscle.  
Due to persistent pain and mild swelling in the knee, he 
sought medical attention.  In August 1992, he underwent an 
incisional biopsy of a suspicious lesion that pathological 
analysis revealed was an osteosarcoma.  He subsequently 
underwent chemotherapy and surgical reconstruction of his 
left knee.  Further problems have necessitated two total knee 
replacements.  Other than noting he first complained of pain 
and swelling in his left knee during ACDUTRA in April 1992, 
these records do not contain comment by any examiner as to 
the etiology or date of onset of the osteosarcoma.  

A VA compensation examination was conducted in October 2001.  
The report of it discusses the appellant's medical history, 
as briefly set forth above, as well as the current 
examination findings regarding his left knee.  The examiner, 
however, did not comment on the etiology and date of onset of 
the appellant's left knee cancer.  

The appellant testified at a personal hearing at the RO in 
July 2002, as mentioned chaired by a Veterans Law Judge (VLJ) 
of the Board.  During the hearing, the veteran recounted the 
history of his symptoms and treatment for his left femur 
cancer as set forth above.  He asserted his belief that 
service connection for the postoperative residuals of his 
left femur osteosarcoma was warranted, based on its initial 
manifestation during his period of ACDUTRA in April and May 
1992.  

In May 2005, pursuant to the Board's March 2005 remand, the 
appellant's claims file was forwarded to a VA specialist to 
obtain an opinion concerning the etiology of the osteosarcoma 
of the left femur.  The examiner was requested to render an 
opinion as to whether it was at least as likely as not the 
osteosarcoma of the distal left femur originated during the 
period between April 24, 1992, and May 8, 1992.  If the 
examiner believed the tumor was present prior to any period 
of ACDUTRA, an opinion was requested as to whether it was at 
least as likely as not the osteosarcoma underwent a chronic 
increase in severity beyond natural progression during the 
period of ACDUTRA in April and May 1992.  After a thorough 
review of the claims file, the examiner wrote that, 

The chances that the tumor itself was 
caused by the two week active duty period 
in late April and early May of 1992 are 
extraordinarily small.  In fact, the 
tumor, while he may have first sensed its 
presence in that period of time, must 
have been present for quite some time in 
order to have achieved a sufficient 
dimension to cause symptoms.  

The chances that the tumor was 
accelerated in its growth or in any other 
way made to become worse by the 
active duty for training purposes in late 
April and early May of 1992 similarly is 
extraordinarily small.  In fact, the 
femoral tumor almost certainly was on a 
track to become evident in exactly the 
same time [and] place whether or not the 
patient stressed his knee at all during 
that particular period of time.  

Because no evidence of a left femur osteosarcoma - either 
pertinent complaints or clinical findings - was noted on the 
health record at the time of the appellant's return to 
ACDUTRA in April 1992, he is presumed to have been in sound 
condition at that time.  However, the recent opinion by a VA 
specialist pointedly stated that, although the appellant's 
tumor apparently first became symptomatic during that period 
of ACDUTRA, it clearly pre-existed that period of duty, and 
the examiner provided rationale supporting that opinion.  
There is no medical evidence stating otherwise.  The Board 
finds, therefore, that clear and unmistakable evidence 
establishes that the appellant's osteosarcoma of the left 
femur pre-existed his period of ACDUTRA beginning in April 
1992.  



In addition, neither the service medical records nor any 
other medical record notes any increase in the severity of 
the left femur tumor during the cited period of ACDUTRA.  In 
Hunt v. Derwinski, 1 Vet. App. 292 (1991), the Court held 
that "temporary or intermittent flare-ups during service of 
a preexisting injury or disease are not sufficient to be 
considered 'aggravation in service.'"  Although the Court 
also noted in Maxson v. West, 12 Vet. App. 453 (1999), that 
"[t]he development of symptomatic manifestations of a 
preexisting disease or injury during or proximately following 
action with the enemy or following a status as a prisoner of 
war will establish [a rebuttable presumption of] aggravation 
of a disability" (citing 38 C.F.R. § 3.306(b)(2)), that 
exception to the basic holding in Hunt is not applicable in 
this case because there is no evidence that the appellant 
participated in combat with the enemy or was a prisoner of 
war.  

Accordingly, the Board finds that the evidence clearly and 
unmistakably establishes that the presumption of soundness at 
the time the appellant entered his period of ACDUTRA 
beginning in April 1992 has been rebutted.  38 C.F.R. 
§ 3.306(c); see also Wagner v. Principi, 370 F.3d 1089 (Fed. 
Cir. 2004).  

Because the Board has determined the appellant's left femur 
osteosarcoma 
pre-existed his period of ACDUTRA in April and May 1992, 
service connection on the basis of direct service incurrence 
is not applicable.  

Further, by determining that the presumption of soundness on 
entry to the period of ACDUTRA beginning in April 1992 has 
been rebutted, the Board has also concluded that the 
appellant's left femur osteosarcoma was not aggravated 
during that period of duty.  

The appellant has asserted only that his left femur 
osteosarcoma had its onset during his period of ACDUTRA in 
April and May 1992.  Although the Board has determined the 
tumor pre-existed that period of service, there is no 
evidence at all that the cancer had its onset during or was 
otherwise due to an injury or disease incurred during or 
aggravated by any previous period of ACDUTRA or was due to an 
injury incurred during any period of INACDUTRA.  See 
38 U.S.C.A. § 101(24) (West 2002).  

Therefore, the Board concludes that the appellant's pre-
existing osteosarcoma of the distal left femur was not 
aggravated by service.  Accordingly, service connection for 
postoperative residuals of excision of an osteosarcoma of the 
distal left femur, with two knee replacements, must be 
denied.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise (about evenly balanced for and 
against), with the appellant prevailing in either event, or 
whether instead the preponderance of the evidence is against 
the claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107(b).  Here, for the reasons and bases stated, the Board 
finds that the preponderance of the evidence is against the 
appellant's claim, so the provisions of 38 U.S.C.A. § 5107(b) 
and 38 C.F.R. § 3.102 are not applicable, and the claim must 
be denied.  


ORDER

Service connection for postoperative residuals of excision of 
an osteosarcoma of the distal left femur, with two knee 
replacements, is denied.  



____________________________________________
 KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


